In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00325-CV

MARLENE W. MITCHELL, Appellant             §    On Appeal from the 17th District
                                                Court
V.

WILMINGTON SAVINGS FUND                    §    of Tarrant County (017-291827-17)
SOCIETY, FSB D/B/A CHRISTIANA
TRUST AS TRUSTEE OF THE AMERICAN
MORTGAGE INVESTMENT PARTNERS
FUND I TRUST AND WILMINGTON                §    May 2, 2019
SAVINGS FUND SOCIETY, FSB D/B/A
CHRISTIANA TRUST AS OWNER
TRUSTEE OF THE RESIDENTIAL CREDIT
OPPORTUNITIES TRUST III, Appellees         §    Opinion by Justice Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell